FILED
                             NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN HARDNEY,                                    No. 09-17464

               Plaintiff - Appellant,            D.C. No. 2:04-cv-00476-JAM-
                                                 KJM
  v.

ANTHONY LAMARQUE, Warden; et al.,                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted September 22, 2010 **


Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       The district court properly granted summary judgment because the

uncontroverted evidence shows that defendants’ alleged acts or omissions did not



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                  09-17464
cause Hardney’s untimely filing of a habeas petition. See Vandelft v. Moses, 31

F.3d 794, 797-98 (9th Cir. 1994) (prisoner alleging inadequate access to courts

must show how inadequate access caused actual injury); see also Glenn K. Jackson

Inc. v. Roe, 273 F.3d 1192, 1202 (9th Cir. 2001) (“[A] district court may grant

summary judgment on any legal ground the record supports.”) (citation and

internal quotation marks omitted).

      Hardney’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         2                                    09-17464